Exhibit 10.14

 

THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of the 5th day of November, 2004, by and among Dover
Downs Gaming and Entertainment, Inc. (the “Borrower”) and Wilmington Trust
Company, a Delaware banking corporation (“WTC”), and PNC Bank, Delaware, a
Delaware banking corporation (collectively, the “Banks”) and WTC, as agent (the
“Agent”).

 

WHEREAS, the Borrower, the Banks and the Agent have entered into an Amended and
Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
and the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004 (as amended, the “Agreement”), pursuant to which the Banks
agreed to make available certain credit facilities to the Borrower; and

 

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


 


SECTION 2.  AMENDMENTS.


 


2.1.                              THE DEFINITION OF TERMINATION DATE FOUND IN
SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 

“Termination Date”:  the earlier of (a) October 31, 2007, or such later date to
which the Termination Date shall have been extended pursuant to Section 2.10(d)
and (b) the date the Commitments are terminated as provided herein.

 


2.2.                              SECTION 2.10(C) OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Each reduction in the Total Commitment hereunder, other than the scheduled
reductions of $7,500,000 as of December 31, 2005 and $10,000,000 as of
December 31, 2006, shall be made

 

--------------------------------------------------------------------------------


 

ratably among the Banks in accordance with their respective Commitment
Percentages.  The Borrower shall pay to the Agent for the account of the Banks,
on the date of each termination or reduction, the Commitment Fees on the amount
of the Commitments so terminated or reduced accrued to the date of such
termination or reduction.  In connection with any reduction of the Total
Commitment, the Borrower shall make any prepayment required under
Section 2.11(b).

 


2.3.                              SECTION 2.19 OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The Letters of Credit and proceeds of the Loans shall be used by the Borrower
for (a) working capital and general corporate purposes in the ordinary course of
business (including, but not limited to refinancing existing working capital -
related indebtedness and, subject to other provisions of this Agreement,
acquisition financing) and (b) repurchases of the Borrower’s Common Stock and
Class A Common Stock pursuant to (i) the repurchase authorization announced by
the Board of Directors of the Borrower on October 23, 2002 for up to 2,000,000
shares of stock and (ii) the self tender to be announced by the Board of
Directors of the Borrower in November 2004 for up to 10% of the Company’s
outstanding shares.  For purposes of clause (b) above, Section 6.6 of this
Agreement shall not be interpreted to prohibit such repurchases.”

 


2.4.                              SECTION 6.1(C) OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Permit Consolidated Tangible Net Worth on any day to be less than $65,000,000
through and including December 31, 2004, and thereafter as follows: the greater
of $65,000,000 and (i) ninety percent (90%) of the Consolidated Tangible Net
Worth of the Borrower as of December 31, 2004, plus (ii) an amount equal to
twenty-five percent (25%) of the consolidated net income (if positive) of the
Borrower and its Subsidiaries for each fiscal quarter ending after December 31,
2004, calculated on a cumulative basis.”

 


2.5.                              SCHEDULE I OF THE AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS SET FORTH IN SCHEDULE I ATTACHED HERETO.

 

2

--------------------------------------------------------------------------------


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


 


(A)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWER IN THE AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS IF MADE AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.


 


(B)                                 AS OF THE DATE HEREOF, AND AFTER GIVING
EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(C)                                  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION WITH ANY PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY OR PERFORMANCE BY THE BORROWER OF THIS AMENDMENT.


 


SECTION 4.  FEES.  THE BORROWER SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE
BANKS PRO RATA IN ACCORDANCE WITH SECTION 2.16 OF THE AGREEMENT A CLOSING FEE IN
THE AMOUNT OF $17,500 PAYABLE UPON THE PARTIES’ EXECUTION OF THIS AMENDMENT.


 


SECTION 5.  BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


SECTION 6.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


 


SECTION 7.  AGREEMENT IN EFFECT.  EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.

 

 

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

 

Name: Timothy R. Horne

 

 

Title: Sr. Vice President – Finance

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Michael B. Gast

 

 

 

Name:

Michael B. Gast

 

 

Title:

Vice President

 

 

 

 

PNC BANK, DELAWARE, as a Bank

 

 

 

 

By:

/s/ Warren C. Engle

 

 

 

Name:

Warren C. Engle

 

 

Title:

Senior Vice President

 

 

 

Acknowledged and Agreed as of

 

 

November 5, 2004

 

 

 

 

 

DOVER DOWNS, INC., as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

 

 

Name: Timothy R. Horne

 

 

 

Title: Sr. Vice President – Finance

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK AND COMMITMENT INFORMATION

 

Bank and Address

 

Commitment

 

Swing Line
Commitment

Wilmington Trust Company
121 South State Street
Dover, DE19901
Attn: Commercial Banking Department

 

$43,125,000 through December 30, 2005, then $37,500,000 from December 31, 2005
through December 30, 2006 and $30,000,000 from December 31, 2006 and thereafter

 

$

5,000,000

 

 

 

 

 

PNC Bank Delaware
222 Delaware Avenue
18th Floor Wilmington, DE19801
Attn: Theodore J. Prushinski

 

$14,375,000 through December 30, 2005, then $12,500,000 from December 31, 2005
through December 30, 2006, and $10,000,000 from December 31, 2006 and thereafter

 

 

 

 

 

 

 

Total:

 

$57,500,000 through December 30, 2005, then $50,000,000 from December 31, 2005
through December 30, 2006, and $40,000,000 from December 31, 2006 and thereafter

 

$

5,000,000

 

--------------------------------------------------------------------------------